Morton", J.
This case is here on the defendant’s exceptions, and the only question is whether the architect had authority to contract on the credit of the defendant for the lumber which is the subject of this suit. The lumber was delivered upon the defendant’s premises and was used in the construction of a building which was erected thereon under the supervision and direction of the architect who was acting in relation thereto under a written contract between himself and the defendant. The defendant had no knowledge of the delivery of the lumber or that it was used in the construction of the building. The contract provided amongst other things that the defendant “ should furnish said architect a sum of money sufficient to pay all lumber bills and material bills within such time after the delivery of the materials as will enable the architect to take the cash discounts ”; and" the contention of the defendant is that this and another similar provision in regard to the defendant’s furnishing money to the architect to pay the bills excludes by necessary implication any power or authority on the part of the architect to pledge the defendant’s credit therefor. But the contract provides in express terms that the architect shall “ make all contracts for the furnishing and erection of the different portions thereof [meaning the building] for him [the defendant], and in his behalf that he shall “ receive bids for the various parts of the work, and . . . make contracts therefor in the name of the owner ” ; and that the defendant shall “ furnish by ten o’clock A. M. on each Saturday, such sums of money to cover the expenditures of the preceding week as may appear to be necessary from an estimate list made up by said architect and furnished said owner [the defendant] before the close of business on Friday preceding.” This last provisión clearly implies that the money is not to be furnished till after the bills are contracted and, when taken in connection with the provision that the architect is to make all contracts in the name of and in behalf of the defendant, plainly shows that it was contemplated and understood between the architect and the defendant that the former should have *291authority to pledge the latter’s credit for materials used in the construction of the building. The rulings requested were, therefore, rightly refused.

Exceptions overruled.